DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/028955 (hereinafter, ESSERS) in view of WO 2014/146923 (hereinafter, AHRENBERG).
Regarding claims 1, 7, and 9, ESSERS teaches soft touch compositions comprising polymer component which can be prepared by combining a polypropylene homopolymer and an ethylene-propylene copolymer together as a first component (Abstract; [0014-0015]). The polymer component has a heterophasic structure which comprises 5 to 50 wt% of a dispersed copolymer of ethylene and propylene [0016] (which reads on at least one heterophasic propylene copolymer). The composition can comprise an additive including talc in the amount of 0 to 10 wt% [0028], 0.1 to 1 wt% of oleamide and/or erucamide [0030] such as Crodoamide ORX ([0053]; Table 1) (which read on at least one amphiphilic protective additive comprising a hydrophilic part and a hydrophobic part as claimed), and antioxidant in the amount of 0.1 to 2 wt% [0032] such as IRGAFOS ™B225 and IRGAFOS ™168 (which read on a phenolic antioxidant as claimed) . An article molded from the composition can be used in applications can be used as parts for automotive exterior and interior applications including bumper fascia, instrument panels, console, interior trim parts, door panels, door grips (e.g., interior), shift boot , and dash board [0039]. 
However, ESSERS does not teach high aspect ratio (HAR) talc. 
In the same field of endeavor of molded articles such as finished parts for the automotive industry such as dashboards, instrument panels or other interior or exterior trim components for a car (Abstract; p.5), AHRENBERG teaches a (E) high aspect ratio, preferably a talc having a lamelarity index equal to or higher than 2.8 (pp.3-5). The composition has a combination of properties high stiffness, high flowability and good impact behavior in addition also low density value are suitable molded articles in the automotive industry (pp.1 and 5). 
Given ESSERS teaches talc in the molded articles (e.g., parts for automotive exterior and interior applications including bumper fascia, instrument panels, console, interior trim parts, door panels, door 
However, ESSERS does not teach a preferred embodiment wherein the composition comprises 48-95 wt% of at least one heterophasic propylene copolymer.
Given ESSERS teaches the polymer component has a heterophasic structure which comprises 5 to 50 wt% of a dispersed copolymer of ethylene and propylene [0016], it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
With regard to the components ethylene-α-olefin and another talc as a filler the claim recites 0 wt% therefore the composition does not require the components.  
With regard to the claim limitations, “wherein less than 0.01 wt% on the total weight of the composition of another talc is present and/or wherein less than 0.01 wt% based on the total weight of the component of glass is present and/or wherein less than 0.01 wt% based on the total weight of the composition of high density polyethylene (HDPE) is present and/or wherein less than 0.01 wt% based on the total weight of the composition of styrene-ethylene-butylene-styrene (SEBS) is present, wherein the total weight of the composition is equal to 100%,” ESSERS teaches the composition comprise an additive 
Regarding claim 8, ESSERS teaches the composition comprising melt flow index using ISO 1133 using 2.16 kg weight and a temperature of 230oC can be 1 to 100g/10 min, for example 10 to 40 g/10 min [0017], tensile modulus (N/mm2) of 1810, 1873, 2009 and etc. (Table 7), flexural modulus (N/mm2) of 1761, 1815, 1860, and etc. (Table 6), and Izod impact strength at 23oC of greater than 20 kJ/m2 [0056]. Note: N/mm2 is equivalent to MPa.
Regarding claim 10, the combined disclosures of ESSERS and AHRENBERG substantially teach the present invention, therefore the combined disclosures would intrinsically possess an emission of volatile organic compounds (VOCs) of at most 250 microgram/gram and an emission of Total carbon emission of at most 50 microgram of carbon/gram as claimed. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 11, 16, and 17, ESSERS teaches the composition can comprise a visible light stabilizer and ultraviolet light stabilizer (e.g., hindered amine light stabilizer) [0027]. The amount of additive can be present in the amount of 0 to 10 wt%, specifically, 2 to 10 wt%, based on the total weight of the composition [0028]. The light stabilizers of ESSERS would intrinsically possess the claimed tiger stripe values. The courts have held that “a compound and all its properties are mutually .
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 18 are allowed. ESSERS et al., one of the closest prior art of record, fails to teach an exterior or semi-exterior automotive part prepared from a thermoplastic consisting of components a)-g) of the present invention. Claim 18 is allowable because the claim depends on allowable claim 2
Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. The Office Action mailed 08/31/2021 has been modified in view of the amendments received 09/21/2021. As discussed above, ESSERS teaches the composition comprise an additive including glass filler and a filler that is different from the glass filler (i.e., talc) in the amount of 0 to 10 wt% [0028]. Furthermore, ESSERS does not disclose high density polyethylene (HDPE) and styrene-ethylene-butylene-styrene (SEBS) in the composition, therefore, meets the claim since zero is less than 0.01 wt%.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763